UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 7590 John Hancock Patriot Preferred Dividend Fund (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred E. Ouellette, Senior Counsel and Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: May 31 Date of reporting period: February 28, 2007 ITEM 1. SCHEDULE OF INVESTMENTS John Hancock Patriot Preferred Dividend Fund Securities owned by the Fund on February 28, 2007 (unaudited) Issuer Shares Value Common stocks 13.10% (Cost $16,046,794) Electric Utilities 0.01% Progress Energy, Inc. (Contingent Value Obligation) (B)(I) 37,500 11,625 Integrated Oil & Gas 0.76% BP Plc, American Depositary Receipt (United Kingdom) 19,301 1,189,714 Integrated Telecommunication Services 0.53% AT&T, Inc. 22,550 829,840 Multi-Utilities 11.80% Alliant Energy Corp. 52,000 2,174,640 Dominion Resources, Inc. 27,500 2,352,075 DTE Energy Co. 30,000 1,389,000 Integrys Energy Group, Inc. 23,100 1,287,594 KeySpan Corp. 91,550 3,757,212 NiSource, Inc. 46,400 1,103,856 NSTAR 100,000 3,421,000 SCANA Corp. 15,500 646,815 TECO Energy, Inc. 62,000 1,039,740 Xcel Energy, Inc. 59,000 1,394,170 Credit Issuer, description rating (A) Shares Value Preferred stocks 85.26% (Cost $132,012,970) Agricultural Products 3.11% Ocean Spray Cranberries, Inc., 6.25%, Ser A (S) BB+ 60,000 4,888,128 Consumer Finance 8.19% HSBC Finance Corp., 6.36%, Depositary Shares, Ser B A 35,600 922,396 HSBC USA, Inc., $2.8575 A2 131,700 6,601,462 SLM Corp., 6.97%, Ser A BBB+ 101,000 5,353,000 Diversified Chemicals 1.85% Du Pont (E.I.) de Nemours & Co., $4.50, Ser B BBB+ 33,900 2,906,925 Page 1 John Hancock Patriot Preferred Dividend Fund Securities owned by the Fund on February 28, 2007 (unaudited) Electric Utilities 22.01% Alabama Power Co., 5.20% BBB+ 251,400 6,078,852 Duquesne Light Co., 6.50% BB+ 100,000 5,051,000 Entergy Arkansas, Inc., 6.45% BB+ 100,000 2,562,500 Entergy Mississippi, Inc., 6.25% BB+ 140,000 3,548,132 Interstate Power & Light Co., 7.10%, Ser C BBB- 32,000 883,002 NSTAR Electric Co., 4.78% A- 19,380 1,753,890 PPL Electric Utilities Corp., 6.25%, Depositary Shares BBB 200,000 5,293,760 PPL Energy Supply, LLC, 7.00% BBB 50,000 1,299,500 Southern California Edison Co., 6.00%, Ser C BBB- 14,000 1,439,375 Southern California Edison Co., 6.125% BBB- 50,000 5,165,625 Union Electric Co., $3.70 BB+ 12,262 912,370 Wisconsin Public Service Corp., 6.76% BBB+ 6,095 633,499 Gas Utilities 4.52% Southern Union Co., 7.55%, Depositary Shares, Ser A BB 201,400 5,240,428 Southwest Gas Capital II, 7.70% BB 72,300 1,873,293 Investment Banking & Brokerage 11.96% Bear Stearns Cos., Inc. (The), 5.72%, Depositary Shares, Ser F BBB+ 40,000 2,000,000 Bear Stearns Cos., Inc. (The), 6.15%, Depositary Shares, Ser E BBB+ 100,600 5,180,900 Goldman Sachs Group, Inc., 6.20%, Ser B A 47,800 1,247,580 Lehman Brothers Holdings, Inc., 5.67%, Depositary Shares, Ser D A- 48,000 2,419,200 Lehman Brothers Holdings, Inc., 5.94%, Depositary Shares, Ser C A- 102,500 5,212,125 Merrill Lynch & Co., Inc., 6.375%, Depositary Shares, Ser 3 A 105,150 2,750,724 Life & Health Insurance 4.38% MetLife, Inc., 6.50%, Ser B BBB 260,000 6,897,800 Multi-Utilities 3.12% Baltimore Gas & Electric Co., 6.99%, Ser 1995 Ba1 20,000 2,100,000 PSEG Funding Trust II, 8.75% BB+ 30,000 777,900 Public Service Electric & Gas Co., 6.92% BB+ 19,000 2,031,813 Oil & Gas Exploration & Production 13.44% Anadarko Petroleum Corp., 5.46%, Depositary Shares, Ser B BB 34,567 3,332,477 Apache Corp., 5.68%, Depositary Shares, Ser B BBB 62,200 6,233,609 Devon Energy Corp., 6.49%, Ser A BB+ 63,500 6,457,156 Nexen, Inc., 7.35% (Canada) BB+ 200,400 5,124,228 Other Diversified Financial Services 6.92% Bank of America Corp., 6.204%, Depositary Shares, Ser D A+ 140,000 3,731,000 Citigroup, Inc., 6.213%, Depositary Shares, Ser G A+ 52,000 2,623,400 Citigroup, Inc., 6.231%, Depositary Shares, Ser H A+ 88,700 4,532,570 Specialized Finance 1.00% CIT Group, Inc., 6.35%, Ser A BBB+ 60,000 1,575,600 Thrifts & Mortgage Finance 1.24% Sovereign Bancorp, Inc., 7.30%, Depositary Shares, Ser C BB+ 70,000 1,944,691 Page 2 John Hancock Patriot Preferred Dividend Fund Securities owned by the Fund on February 28, 2007 (unaudited) Trucking 2.89% AMERCO, 8.50%, Ser A B 180,000 4,539,600 Wireless Telecommunication Services 0.63% Telephone & Data Systems, Inc., 6.625% BBB- 40,000 989,200 Interest Par value Issuer, description, maturity date rate Value Short-term investments 1.64% (Cost $2,577,000) Commercial Paper 1.64% Chevron Funding Corp., 03/01/07 5.200% $2,577 2,577,000 Total investments (Cost $150,636,764) 100.00% Page 3 John Hancock Patriot Preferred Dividend Fund Footnotes to Schedule of Investments February 28, 2007 (unaudited) (A) Credit ratings are unaudited and are rated by Moody's Investors Service where Standard & Poor's ratings are not available. (B) This security is fair valued in good faith under procedures established by the Board of Trustees. These securities amounted to $11,625 or 0.01% of the Fund's total investments as of February 28, 2007. (G) Security rated internally by John Hancock Advisers, LLC. (I) Non-income-producing security. (S) This security is exempt from registration under Rule 144A of the Securities Act of 1933. Such security may be resold, normally to qualified institutional buyers, in transactions exempt from registration. Rule 144A securities amounted to $4,888,128 or 3.11% of the Fund's total investments as of February 28, 2007. Parenthetical disclosure of a foreign country in the security description represents country of a foreign issuer. The percentage shown for each investment category is the total value of that category as a percentage of the total investments of the Fund. The cost of investments owned on February 28, 2007, including short-term investments, was $150,636,764. Gross unrealized appreciation and depreciation of investments aggregated $9,207,036 and $2,560,809, respectively, resulting in net unrealized appreciation of $6,646,227. Footnotes to Schedule of Investments - Page 1 ITEM 2. CONTROLS AND PROCEDURES. (a) Based upon their evaluation of the registrant's disclosure controls and procedures as conducted within 90 days of the filing date of this Form N-Q, the registrant's principal executive officer and principal accounting officer have concluded that those disclosure controls and procedures provide reasonable assurance that the material information required to be disclosed by the registrant on this report is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms. (b) There were no changes in the registrant's internal control over financial reporting that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. EXHIBITS. Separate certifications for the registrant's principal executive officer and principal accounting officer, as required by Rule 30a-2(a) under the Investment Company Act of 1940, are attached. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. John Hancock Patriot Preferred Dividend Fund By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: April 30, 2007 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: April 30, 2007 By: /s/ John G. Vrysen John G. Vrysen Chief Financial Officer Date: April 30, 2007
